                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA

                                          )
IN RE WESTERN STATES WHOLESALE )                    MDL Docket No. 1566
NATURAL GAS ANTITRUST                     )
LITIGATION                                )         Base Case No. 2:03-cv-01431-RCJ-BNW
                                          )
                                          )
THIS DOCUMENT RELATES TO:                 )
                                          )
Breckenridge Brewery of Colorado, LLC, et )         Case No. 2:06-cv-01351-RCJ-BNW
al. v. Oneok, Inc., et al.                )
                                          )

                       STIPULATION FOR DESIGNATION OF THE
                       CONTENTS OF THE RECORD ON REMAND

       Breckenridge Brewery of Colorado, LLC and BBD Acquisition, LLC (collectively,

“Breckenridge”) and e prime Energy Marketing, Inc., and Xcel Energy Inc. (collectively

“e prime”), through counsel, hereby stipulate and agree that the following dockets should be

certified and designated as contents of the record by the Clerk of the United States District Court

for the District of Nevada:

       •   Breckenridge Brewery of Colorado, LLC, et al. v. Oneok, Inc., et al.; Case No. 2:06-
           cv-01351; CO/1:06-cv-01110

       •   In Re Western States Wholesale Natural Gas Antitrust Litigation; Base Case No.
           2:03-cv-s-1431-RCJ-PAL

       The parties further stipulate and agree that the costs incidental to the certification of the

dockets for the Base Case No. 2:03-cv-s-1431-RCJ-PAL and Breckenridge Brewery of

Colorado, LLC, 2:06-cv-01351, shall be divided one-half to Breckenridge and one-half to

e prime.
Dated: May 29, 2019



Polsinelli PC                                MCKOOL SMITH P.C.

/s/ Andrew J. Ennis                          /s/ Michael J. Miguel
Andrew Ennis                                 Michael Miguel

Attorney for Breckenridge Brewery of         Attorney for e prime Energy Marketing,
Colorado, LLC and BBD Acquisition, LLC       Inc. and Xcel Energy Inc.




         IT IS SO ORDERED.




Dated:     May 31, 2019
                                             Hon. Robert C. Jones
                                             United States District Judge




                                         2
